Citation Nr: 1627379	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  12-00 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral arm condition, claimed as hardening of the arms.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.

4.  Entitlement to service connection for Type II diabetes mellitus, to include as secondary to service-connected PTSD or as due to exposure to contaminated water at Camp Lejeune, North Carolina.

5.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus and, if so, whether service connection is warranted.

6.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss and, if so, whether service connection is warranted.
7.  Entitlement to an evaluation in excess of 50 percent for PTSD prior to March 7, 2016, and in excess of 70 percent thereafter.

8.  Entitlement to an evaluation in excess of 30 percent for dysthymic disorder with residuals of head injury and concussion syndrome.

9.  Entitlement to an evaluation in excess of 10 percent for lumbar spine strain without objective findings of radiculopathy ("low back disability").

10.  Entitlement to service connection for pain, numbness, and swelling of the right hand.

11.  Entitlement to service connection for decreased mobility and pain, right lower extremity, claimed as numbness, swelling of the lower right leg.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to June 1989 and received various awards in connection with that service, including a Combat Action Ribbon and a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, October 2010, January 2011, and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In a March 2016 rating decision, the RO increased the rating for the Veteran's service-connected PTSD to 70 percent effective March 7, 2016.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Review of the claims file shows that the issue of entitlement to service connection for bilateral hearing loss, which the RO has at times adjudicated as an original service connection claim, was previously finally denied in a June 2007 rating decision.  Evidence related to the Veteran's ears that has been received then does not suggest a distinct diagnosis separate from the claim that was denied in June 2007.  Bogg v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199 (2009).  Therefore, the issue of entitlement to service connection for bilateral hearing loss has been recharacterized as stated on the title page of this decision to reflect the threshold jurisdictional requirement of new and material evidence to reopen a previously denied claim.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  With respect to both that claim and the Veteran's claim for service connection for tinnitus, which the RO has appropriately characterized as a previously denied claim throughout the appeal, the Board must find that new and material evidence has been received in order to establish its jurisdiction to review the merits of the underlying service connection claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

Regarding the hearing loss and dysthymic disorder claims, the Board notes that the Veteran did not submit a timely substantive appeal (VA Form 9) following the issuance of a Statement of the Case addressing those issues in April 2013.  However, at his February 2016 Board hearing, the Veteran and his representative agreed with the VLJ's statement that the issues of entitlement to a rating in excess of 30 percent for dysthymic disorder and entitlement to service connection for bilateral hearing loss were on appeal.  As the Board took action to indicate to the Veteran that those issues remained on appeal by so stating during the hearing, the requirement that there be a timely substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

In the decision that follows, the Board reopens the claims for service connection for bilateral hearing loss and tinnitus and grants the underlying claim for service connection for tinnitus.  The remaining issues on appeal, including the underlying claim of entitlement to service connection for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An unappealed June 2007 rating decision denied claims for service connection for bilateral hearing loss and tinnitus and is final.

2.  Some of the evidence received since the unappealed June 2007 rating decision relates to unestablished facts necessary to substantiate the claims for service connection for bilateral hearing loss and tinnitus.

3.  The Veteran has current tinnitus that is likely attributable to in-service noise exposure.
CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claims for service connection for bilateral hearing loss and tinnitus were initially denied in a June 2007 rating decision.  Although he was notified of the decision that month, the Veteran did not appeal, nor did he submit relevant evidence within one year of the decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the June 2007 rating decision included the Veteran's service treatment records, post-service treatment records, and a VA examination report.  The claim for service connection for bilateral hearing loss was denied because there was no evidence that the condition was incurred in service or was causally related to service and because a current disability was not definitively shown.  The claim for service connection for tinnitus was denied because there was no evidence that the condition was incurred in service or was aggravated by service.  The RO noted that an April 2007 VA examiner stated he was unable to determine the etiology of the Veteran's tinnitus due to the poor reliability of his audiological test results and the indications of non-organic hearing loss, and that service connection could not be established for tinnitus as secondary to bilateral hearing loss because the evidence did not show that the Veteran's bilateral hearing loss was related to service.

Evidence added to the record since the June 2007 rating decision consists of additional post-service treatment records, VA examination reports, lay statements, and the Veteran's hearing testimony.  The evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material, as it relates to unestablished facts necessary to substantiate the claims for service connection for bilateral hearing loss and tinnitus.  Specifically, audiological testing that was conducted during an April 2013 VA consultation suggested the presence of bilateral hearing loss for VA purposes based on speech recognition scores, and the clinician who conducted the testing stated that its overall reliability was good.  As this new evidence addresses at least some of the reasons for the prior denials of service connection for bilateral hearing loss and tinnitus, it is material, and the claims may be reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

II.  Service Connection for Tinnitus

The Veteran asserts that he has current tinnitus that began in service shortly after he was injured in the 1983 bombing of the Marine barracks in Beirut, Lebanon, where he was stationed.  Following review of the evidence of record, the Board finds that service connection for tinnitus is warranted.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Additionally, conditions listed as chronic diseases under 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system (to include tinnitus), are entitled to service connection if the evidence establishes continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).

The Board acknowledges that an April 2007 VA examiner stated that he could not determine the etiology of the Veteran's current tinnitus due to the poor reliability of the test results obtained that day and associated indications of non-organic hearing loss.  However, the Veteran is competent to testify to observable symptoms such as ringing in his ears since service, and has done so credibly in this instance, including during that examination.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002) (finding a lay person competent to identify tinnitus).  Additionally, his reports regarding in-service noise exposure are consistent with the circumstances of his service.  As already discussed, service connection for chronic diseases, such as tinnitus, may be established by evidence of continuity of symptomatology.  See 38 C.F.R. § 3.309(a); Fountain, 27 Vet. App. at 271-72.  Thus, an award of service connection for tinnitus is appropriate here even in the absence of a favorable nexus opinion.

In short, in light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible testimony describing ringing in his ears that began in service and continued thereafter, the Board finds that the evidence is at least in equipoise regarding whether he has current tinnitus that was incurred in service.  Hence, affording him the benefit of the doubt, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is granted.


REMAND

Additional development is necessary prior to adjudication of the remaining issues on appeal.

I.  VA Examinations

Regarding the Veteran's claims for service connection for a bilateral arm condition; bilateral carpal tunnel syndrome; and pain, numbness, and swelling of the right hand, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Lay testimony as to continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Id. at 83.  Furthermore, the Veteran is competent to testify to in-service injuries, symptoms, and events.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, various soft tissue wounds to at least the right upper extremity are documented in the Veteran's service treatment records following the Beirut Marine barracks bombing, and he has reported symptoms following service, including pain, numbness, and swelling, in both upper extremities that he asserts have continued since that time.  Additionally, in February 2012, a VA physician reported weakness in both of the Veteran's arms and hands, and stated that physical examination revealed "a lot of fibrosis" on his forearms that was likely secondary to a blast or crush injury.  In light of the foregoing evidence and the low threshold for showing entitlement to a VA examination, examinations to determine the nature and etiology of any upper extremity conditions are warranted.  McLendon, 20 Vet. App. at 81.

Regarding the claim for service connection for decreased mobility and pain in the Veteran's right lower extremity, in September 2010, a VA examiner acknowledged that the Veteran received multiple shrapnel wounds over his body, including to his right lower leg, in the 1983 Beirut bombing, and that he was treated for right leg pain that was not a blood clot in 2010.  He opined, however, that the Veteran's current symptoms were less likely as not caused or aggravated by service, stating that there was no objective evidence of artery or nerve damage caused by shrapnel while in service that could have caused those symptoms.  He noted that 2007 imaging studies revealed foreign bodies in the soft tissues of the Veteran's right knee and calf, but that foreign bodies usually remain inert and do not cause damage, and are therefore left in soft tissue.  However, as the examiner did not address whether the foreign bodies in the Veteran's leg may have caused damage other than nerve or arterial damage, as his statements suggest that such foreign bodies do sometimes move, and as the Veteran has continued to complain of right lower extremity symptoms since the time of that examination, the Board finds that remand for an additional VA examination and opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Turning to the claim for service connection for a sleep disorder, the Veteran has described a history of sleep problems, which he is competent to report, for many years.  For example, in April 2000, he indicated he was having bad nightmares and sleep problems, including awakening and being unable to return to sleep, and he continued to describe trouble sleeping and nightmares during his 2016 Board hearing.  He asserts those problems are related to service or his service-connected PTSD.  The Veteran has not been afforded a VA examination to determine the nature and etiology of any current sleep disorders, and, given the foregoing evidence, the Board finds that the low threshold for providing an initial examination has been met.  McLendon, 20 Vet. App. at 81.

Regarding the claim for service connection for diabetes, the Veteran has suggested that his currently diagnosed diabetes may have been caused by exposure to contaminated drinking water at Camp Lejeune, and his service personnel records reflect that he was stationed at that location during part of the time period when potential exposure to contaminants in the base's water supply occurred.  See VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section I.6.f.  The Veteran has also suggested that his diabetes may be caused or aggravated by his service-connected PTSD.  In light of his arguments, and as the record reflects that he has a current diagnosis of diabetes, the Board finds that an initial VA examination is warranted.  McLendon, 20 Vet. App. at 81.

Regarding the claim for service connection for bilateral hearing loss, the evidence of record addressing whether the Veteran has a current hearing loss disability for VA purposes is mixed.  Although 2005 private audiograms reflected hearing loss in both ears for VA purposes, an April 2007 VA examiner found the results of the audiometric testing he conducted unreliable and questioned the extent of the Veteran's current hearing loss disability, noting that the test results were strongly suggestive of a non-organic hearing loss.  A December 2010 VA examiner declined to provide an opinion on the etiology of the Veteran's hearing loss because he found that a current disability did not exist.  In April 2013, a VA clinician reported word recognition scores of 80 percent in each of the Veteran's ears, and stated that puretone air conduction thresholds were within 10 decibels of the thresholds from December 2010, but that the Veteran's word recognition scores were lower.  He noted that the overall reliability of the test results was good.  Given the findings of the 2013 clinician, an additional VA examination is needed to clarify the nature of the Veteran's current hearing loss disability and obtain a medical opinion.  McLendon, 20 Vet. App. at 81.

Turning to the claim for an increased rating for a low back disability, the Veteran was last afforded a VA examination to assess the severity of that condition in May 2011, and his testimony during his February 2016 Board hearing, including his report of flare-ups that limit his ability to stand and walk, suggests that it may have worsened since that time.  Accordingly, an additional examination is necessary prior to adjudication of that claim.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Regarding the claim for an increased rating for dysthymic disorder with residuals of head injury and concussion syndrome, the Veteran was last afforded a VA examination to assess the current severity of that condition in May 2011.  Upon review of the evidence of record, an additional examination is needed to address the current level of impairment caused by that disability.  Allday, 7 Vet. App. at 526.  

In so finding, the Board acknowledges that the examiner who conducted the Veteran's March 2016 VA PTSD examination stated that the Veteran had been diagnosed with a traumatic brain injury (TBI) after the 1983 Beirut bombing, but that 2010 medical records indicated it had resolved with no residual.  The examiner's reference to 2010 medical records is vague, but it appears the examiner was referring to the findings of the physician who conducted a VA neurological disorders examination in December 2010.  That physician stated that the Veteran sustained a moderate TBI in 1983, per his history, that resolved with no residuals, but also stated that it was difficult to classify the head injury, as the Veteran was inconsistent with his history and had multiple psychiatric issues.  The physician further opined that any emotional, behavioral, and cognitive signs and symptoms identified were a part of a mental disorder and did not represent residuals of a TBI.  However, he did not provide an explanation for that finding.  In May 2011, during the most recent VA examination conducted in connection with the instant claim, the same physician essentially reiterated his 2010 opinion.  Notably, the Veteran described headaches at that time, and the physician noted a history of cognitive impairment.  However, the physician stated only that the Veteran was very vague about his head pain, and did not elaborate on whether the Veteran's symptoms were an indication of TBI residuals.

Additionally, in August 2011, in connection with a pre-anesthesia screening assessment, a VA nurse reported that the Veteran had sustained a head injury with loss of consciousness, and that he had residual memory problems.  During VA treatment in April 2013, the Veteran reported complaints that included headaches.

As the 2016 VA PTSD examiner relied on findings of a 2010 physician that were not accompanied by complete rationales to determine that the Veteran was not currently experiencing residuals of his in-service head trauma, and as the medical evidence of record since the 2010 and 2011 VA examinations includes descriptions of potential head injury residuals, an additional VA examination is warranted.

II.  Intertwined Issues

As the Veteran's pending claims for service connection and increased ratings may affect the outcome of the claim of entitlement to a TDIU, and as the additional development being conducted in connection with the claim for an increased rating for dysthymic disorder with residuals of head injury and concussion syndrome may affect the outcome of the Veteran's claim for an increased rating for PTSD, final decisions on those issue would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Thus, those claims are also being remanded.

III.  Records

As the Veteran's claims are being remanded for other reasons, the Board will also use this opportunity to update the record with recent VA treatment records.

IV.  Jurisdictional Consideration

Lastly, as was noted to the Veteran in a February 2016 letter sent to him in connection with a claim pending at the RO level, the Louisville, Kentucky RO has jurisdiction over claims involving exposure to contaminated water at Camp Lejeune.  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  In light of the Veteran's arguments with respect to his claim for service connection for diabetes, any actions taken on remand should be performed in accordance with the provisions related to that special jurisdiction.

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Then, schedule the Veteran for a VA examination or examinations to determine the nature and etiology of any diagnosed upper extremity conditions manifested by symptoms including pain, swelling, weakness, and numbness in the hands and arms, and hardening or fibrosis of the skin of the arms, and of any diagnosed right lower extremity condition manifested by decreased mobility, pain, numbness, swelling, and tenderness.

All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify all current disorders of the Veteran's bilateral upper extremities and right lower extremity.

(b) For each disability identified, is it at least as likely as not (50 percent or greater probability) that the disability had its onset in service or is otherwise related to service, to include to the soft tissue injuries or any other trauma the Veteran sustained to those extremities during the 1983 Beirut bombing?

In providing your opinions with respect to the bilateral upper extremities, please specifically discuss the Veteran's lay statements regarding the onset and continuation of his upper extremity symptoms, the October 1984 notation of keloids on his right arm, the documentation of foreign bodies in his right arm following the 1983 bombing, at least one of which was excised in November 1984, a July 2009 VA physician's statement that the Veteran's right hand symptoms might be related to an old injury he sustained while in service, the Veteran's post-service diagnosis of bilateral carpal tunnel syndrome, and a VA physician's February 2012 notation that the Veteran had weakness in both arms and hands and fibrosis of the forearms that was likely secondary to a blast or crush injury, and that he did not have diabetic neuropathy.

In providing your opinions with respect to the right lower extremity, please specifically discuss the Veteran's lay statements regarding the onset and continuation of his right lower extremity symptoms, the findings of foreign bodies in his right calf following the Beirut bombing, his complaints of right calf pain following service, his April 2010 treatment for right lower extremity edema and tenderness, at which time deep vein thrombosis was ruled out, and the findings of the September 2010 VA examiner.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

3.  Schedule the Veteran for a VA sleep disorders examination to determine the nature and etiology of any current sleep disorder.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) For each diagnosed sleep disorder, is it at least as likely as not (50 percent or greater probability) that the disability had its onset in service or is otherwise related to service?

(b) If the sleep disorder is not related to service, is it at least as likely as not that the condition is caused by the Veteran's service-connected PTSD?

(c) If the sleep disorder is not caused by the Veteran's PTSD, is it at least as likely as not that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by his service-connected PTSD?  If you find that the disorder has been permanently worsened beyond normal progression (aggravated), please attempt to quantify the degree of aggravation beyond the baseline level of the sleep disorder.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his Type II diabetes mellitus.  The Board notes that specific provisions exist regarding VA opinions related to Camp Lejeune claims; such provisions must be followed.  See VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section I.6.f.

The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes is related to service, to include exposure to contaminated water at Camp Lejeune, North Carolina?

(b) If the Veteran's diabetes is not related to service, is it at least as likely as not that the condition is caused by his service-connected PTSD?

(c) If the Veteran's diabetes is not caused by his PTSD, is it at least as likely as not that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by his service-connected PTSD?  If you find that the disorder has been permanently worsened beyond normal progression (aggravated), please attempt to quantify the degree of aggravation beyond the baseline level of the sleep disorder.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A complete rationale for all opinions rendered must be provided, keeping in mind that the mere fact that a condition is not currently noted by VA to be related to exposure to contaminated drinking water at Camp Lejeune is not, in and of itself, a sufficient rationale for finding that the condition is not related to service.

If the examiner is unable to provide an opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

5.  Schedule the Veteran for a VA audiological examination.  The claims file, including a copy of this remand, must be made available to and be reviewed by the examiner.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a)	Does the Veteran have a hearing loss disability in either ear as defined in 38 C.F.R. § 3.385?  If not, please reconcile that finding with the findings reported in the Veteran's May 2005 private audiograms and during a VA audiology consultation in April 2013.

(b)	If a current hearing loss disability is established for either ear, is it at least as likely as not (50 percent or greater probability) that it is related to service, to include the Veteran's in-service acoustic trauma, or that a hearing loss disability manifested within a year of his separation from service?

In issuing the opinion, the audiologist should discuss the significance of any in-service audiometric threshold shifts and of the Veteran's in-service and post-service noise exposure, and should explain why his current hearing loss is/is not merely a delayed response to in-service exposure to the noise associated with weapons fire and explosives, including the 1983 Beirut bombing.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

6.  Schedule the Veteran for a VA back (thoracolumbar spine) conditions examination to determine the current severity of his service-connected low back disability.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  All appropriate tests and studies should be conducted and the results reported.  The examiner should also discuss how the Veteran's low back disability impacts his ability to work.

7.  Schedule the Veteran for a VA TBI examination to determine all current residuals of his service-connected dysthymic disorder with residuals of head injury and concussion syndrome.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  The examination should be conducted following the protocol in VA's Disability Examination Worksheet for Traumatic Brain Injury Examination, which may require scheduling of multiple special examinations by appropriate examiners to examine each area of dysfunction (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) resulting from the TBI.

Following review of the claims file and examination of the Veteran, the examiner should identify all conditions that are residuals of the Veteran's in-service head injury.  In identifying the residuals, the examiner should specifically discuss the Veteran's reports of headaches and memory loss, the December 1984 in-service psychiatric evaluation that noted the Veteran had been referred due to persisting problems of mental confusion and forgetfulness, and a VA nurse's August 2011 report that the Veteran had residual memory problems as a result of his in-service head injury.  The examiner should attempt to separate out the effects of any residuals of the Veteran's service-connected head injury from the symptoms of his service-connected PTSD.  If the examiner is unable to separate out the effects, he or she should state this and explain why.  If the examiner determines that the Veteran's memory loss or any other symptoms identified are related to the Veteran's service-connected PTSD rather than to his in-service head injury, he or she should state this and explain why.

The examiner should also discuss how any head injury residuals identified on examination impact the Veteran's ability to work.

8.  After completing the requested actions and any additional development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


